NOTE: This order is nonprecedential.

 United States Court of Appeals for the Federal Circuit
                                          2009-3088

                                  NICHOLAS TROBOVIC,

                                                    Petitioner,

                                               v.

                        GENERAL SERVICES ADMINISTRATION,

                                                    Respondent.

   Petition for review of the Merit Systems Protection Board in consolidated case nos.
  NY0353080118-1-1, NY0353080130-11, NY0752080012-1-2, and PH3443080242-1-1.

                                         ON MOTION

Before LINN, Circuit Judge.

                                          ORDER

        The General Services Administration (GSA) moves to stay the briefing schedule

in this petition pending disposition of Trobovic v. General Services Administration, 2008-

3229.

        GSA states that both petitions involve the same issue, i.e., whether a settlement

agreement between GSA and Nicholas Trobovic was valid. GSA states that the court's

decision will likely control the outcome of this petition.

        Upon consideration thereof,

        IT IS ORDERED THAT:

        (1)   The motion to stay the briefing schedule is granted. GSA is directed to

notify this court within 14 days of the issuance of the mandate in 2008-3229, concerning
how it believes this petition should proceed.         Trobovic may also respond within that

time.

        (2)     A copy   of this order shall be transmitted to the merits panels assigned to

2008-3229,     to inform that panel of this related petition.

                                                      FOR THE COURT


      APR 13 2009                                     /s/ Jan Horbalv
              Date                                   Jan Horbaly                    FILED
                                                     Clerk                 U.S. COURT OF APPEALS FOR
                                                                              THE FEDERAL CIRCUIT

cc:     Nicholas S. Trobovic
        Joan Stentiford-Swyers, Esq.                                           APR 13 2009

s20
                                                                                    CLERK




2009-3088                                        2